Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		a first additional attribute
		a plurality of records of a first data set
		a first statistical relationship
		a second attribute
		a prediction target attribute
		a training data set
		predictions
		prediction target attribute

Claim 21
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 21 that recite abstract ideas?

	YES. The following limitations in Claim 21 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

performing, at one or more computing devices:

generating at least a first additional attribute for individual ones of a plurality of records of a first data set, wherein the first additional attribute is based at least in part on a first statistical relationship between a second attribute and a prediction target attribute;

training a machine learning model, wherein at least a portion of a training data set of the machine learning model is identified using the first additional attribute; and

obtaining one or more predictions for the prediction target attribute using the machine learning model.


Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A one or more computing devices
	(2) A training
	(3) A machine learning model

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0061] In at least some embodiments, a server that implements one or more of the techniques described above for obtaining predictive utility indicators (including for example statistics managers and other components of a machine learning service, or servers at which standalone tools used for analyzing data sets are implemented) may25 include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 10 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non- volatile and volatile memory modules) via an input/output (I/O) interface 9030.30 Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030. 
Atty. Dkt. No.: 6924-18101/P24103-USO2CON Page 29 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. 
[0062] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may5 be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In10 some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025]    After the normalized data set 120 is obtained, the respective correlation between each of the derived categorical attributes CCA1 - CCA3 and the target attribute Targ may be computed in the depicted embodiment. Either the correlation values themselves, or values derived at least in part from the correlation values, may then be provided to clients and/or stored as respective predictive utility measures for the corresponding text attributes. For example, as indicated by arrows 118A - 118C, respective predictive utility values 0.73, 0.51 and 0.18 shown in rankings table 125 have been determined, using CCA2, CCA1 and CCA3, for text attributes TA2, TAl and TA3 in the depicted embodiment. The example predictive utility rankings table 125 indicates that among the three text attributes TAl - TA3, the contents of TA2 are likely to be most useful in predicting values of Targ, while the contents of TA3 are likely to be least useful. 
In some embodiments, contents of the rankings table 125 may be provided via programmatic interfaces 180 to the client 185 on whose behalf the data set 110 was processed. The client 185 may use the results provided by statistics manager 130 as desired - e.g., either simply to gain greater insight into the data set 110, or to help design 
a predictive model for Targ1. In other embodiments, the contents of the rankings table 125 may be used to automatically select input variables to be used to train a predictive model (e.g., a regression model, a binary classification model, or a multi-class classification model, depending on the data type of Targ) within machine learning service 104. Results of such a predictive model may be provided programmatically to the client 185. Especially in scenarios in which the data set 110 includes large numbers of text attributes, the predictive utility rankings of the text variables may lead to decisions to discard some text attributes with low predictive utility from further consideration for predictive model inputs. For example, even in the trivial example shown in FIG. 1, the machine learning service 104 or a client 185 may decide that the benefit of using TA3 (or the corresponding categorical attribute CCA3) as an input variable of a predictive model is likely to be so low that TA3 (or attributes derived from TA3) can be excluded from the model's input variables. Eliminating such attributes may help, for example, to reduce the model training time or the resources required for training/executing the model.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0020]    The predictive utility measures for various text attributes may be presented to 
data scientists or other users of machine learning systems in various embodiments, and 
may help identify the set of attributes which should preferably be used as input variables for predictive models (e.g., regression models, binary classification models, or multi-class classification models). In some embodiments, models using attributes with high predictive utility may be generated automatically, e.g., at a machine learning service, after the data set is analyzed. In at least some embodiments, the analysis of predictive utility may be performed on a subset of observation records that are available (or become available over time, e.g., from a streaming data source). After the predictive utilities have been estimated or computed using the subset, a model may be trained using a training data set which includes at least some observation records which were not themselves analyzed for predictive utility determination. That is, in such embodiments, information 
about the relative usefulness of various text attributes may be determined using a sample of observation records, and then that information may help in the training of models using at least some un-sampled observation records. In other embodiments, the same set of observation records may be used to obtain the predictive utility measures and to train a predictive model.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A one or more computing devices
	(2) A training
	(3) A machine learning model

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0061] In at least some embodiments, a server that implements one or more of the techniques described above for obtaining predictive utility indicators (including for example statistics managers and other components of a machine learning service, or servers at which standalone tools used for analyzing data sets are implemented) may25 include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 10 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non- volatile and volatile memory modules) via an input/output (I/O) interface 9030.30 Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030. 
Atty. Dkt. No.: 6924-18101/P24103-USO2CON Page 29 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. 
[0062] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may5 be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In10 some implementations, graphics processing units (GPUs) may be used instead of, or in  addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025]    After the normalized data set 120 is obtained, the respective correlation between each of the derived categorical attributes CCA1 - CCA3 and the target attribute Targ may be computed in the depicted embodiment. Either the correlation values themselves, or values derived at least in part from the correlation values, may then be provided to clients and/or stored as respective predictive utility measures for the corresponding text attributes. For example, as indicated by arrows 118A - 118C, respective predictive utility values 0.73, 0.51 and 0.18 shown in rankings table 125 have been determined, using CCA2, CCA1 and CCA3, for text attributes TA2, TAl and TA3 in the depicted embodiment. The example predictive utility rankings table 125 indicates that among the three text attributes TAl - TA3, the contents of TA2 are likely to be most useful in predicting values of Targ, while the contents of TA3 are likely to be least useful. 
In some embodiments, contents of the rankings table 125 may be provided via programmatic interfaces 180 to the client 185 on whose behalf the data set 110 was processed. The client 185 may use the results provided by statistics manager 130 as desired - e.g., either simply to gain greater insight into the data set 110, or to help design 
a predictive model for Targ1. In other embodiments, the contents of the rankings table 125 may be used to automatically select input variables to be used to train a predictive model (e.g., a regression model, a binary classification model, or a multi-class classification model, depending on the data type of Targ) within machine learning service 104. Results of such a predictive model may be provided programmatically to the client 185. Especially in scenarios in which the data set 110 includes large numbers of text attributes, the predictive utility rankings of the text variables may lead to decisions to discard some text attributes with low predictive utility from further consideration for predictive model inputs. For example, even in the trivial example shown in FIG. 1, the machine learning service 104 or a client 185 may decide that the benefit of using TA3 (or the corresponding categorical attribute CCA3) as an input variable of a predictive model is likely to be so low that TA3 (or attributes derived from TA3) can be excluded from the model's input variables. Eliminating such attributes may help, for example, to reduce the model training time or the resources required for training/executing the model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0020]    The predictive utility measures for various text attributes may be presented to 
data scientists or other users of machine learning systems in various embodiments, and 
may help identify the set of attributes which should preferably be used as input variables for predictive models (e.g., regression models, binary classification models, or multi-class classification models). In some embodiments, models using attributes with high predictive utility may be generated automatically, e.g., at a machine learning service, after the data set is analyzed. In at least some embodiments, the analysis of predictive utility may be performed on a subset of observation records that are available (or become available over time, e.g., from a streaming data source). After the predictive utilities have been estimated or computed using the subset, a model may be trained using a training data set which includes at least some observation records which were not themselves analyzed for predictive utility determination. That is, in such embodiments, information 
about the relative usefulness of various text attributes may be determined using a sample of observation records, and then that information may help in the training of models using at least some un-sampled observation records. In other embodiments, the same set of observation records may be used to obtain the predictive utility measures and to train a predictive model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

22. The method as recited in claim 21, wherein the first additional attribute is a categorical attribute, and wherein the second attribute is a text attribute.

	Applicant’s Claim 22 merely teaches a categorical attribute and a text attribute. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Claim 23 recites:

23. The method as recited in claim 21, wherein the statistical relationship comprises a correlation.

	Applicant’s Claim 23 merely teaches a correlation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 24
	Claim 24 recites:

24. The method as recited in claim 21, wherein the second attribute is a text attribute, and wherein a value of the first additional attribute for the particular record indicates a number of text tokens of a token list which are present in the second attribute, the method further comprising:

generating the token list from the first data set based at least in part on occurrence counts of one or more text tokens in the first data set.

	Applicant’s Claim 24 merely teaches a text attribute, a number of text tokens, and a token list. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 24 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 25
	Claim 25 recites:

25. The method as recited in claim 21, further comprising performing, at the one or more computing devices:

obtaining, using the first additional attribute, an indication of a predictive utility of the second attribute, wherein the second attribute is included in the training data set based at least in part on the indication of the predictive utility.

	Applicant’s Claim 25 merely teaches an indication of a predictive utility, a second attribute, and a training data set. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 25 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 26
	Claim 26 recites:

26. (Previously presented) The method as recited in claim 21, further comprising performing, at the one or more computing devices:

causing to be presented, via a programmatic interface, respective predictive utility scores obtained for a plurality of attributes of the records of the first data set with respect to the prediction target attribute, wherein at least one predictive utility score is obtained using the first additional attribute.

	Applicant’s Claim 26 merely teaches predictive utility scores. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 26 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 27
	Claim 27 recites:

27. The method as recited in claim 21, wherein the second attribute is a text attribute, the method further comprising performing, at the one or more computing devices:

causing to be presented, via a programmatic interface, an indication of one or more text tokens of the second attribute which satisfy a correlation criterion with respect to the prediction target attribute.

	Applicant’s Claim 27 merely teaches an indication of one or more text tokens. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 27 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 28
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 28 that recite abstract ideas?

	YES. The following limitations in Claim 28 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to:

generate at least a first additional attribute for individual ones of a plurality of records of a first data set, wherein the first additional attribute is based at least in part on a first statistical relationship between a second attribute and a prediction target attribute;

train a machine learning model, wherein at least a portion of a training data set of the machine learning model is identified using the first additional attribute; and

obtain one or more predictions for the prediction target attribute using the machine learning model.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A one or more computing devices
	(2) A training
	(3) A machine learning model

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0061] In at least some embodiments, a server that implements one or more of the techniques described above for obtaining predictive utility indicators (including for example statistics managers and other components of a machine learning service, or servers at which standalone tools used for analyzing data sets are implemented) may25 include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 10 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non- volatile and volatile memory modules) via an input/output (I/O) interface 9030.30 Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030. 
Atty. Dkt. No.: 6924-18101/P24103-USO2CON Page 29 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. 
[0062] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may5 be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In10 some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025]    After the normalized data set 120 is obtained, the respective correlation between each of the derived categorical attributes CCA1 - CCA3 and the target attribute Targ may be computed in the depicted embodiment. Either the correlation values themselves, or values derived at least in part from the correlation values, may then be provided to clients and/or stored as respective predictive utility measures for the corresponding text attributes. For example, as indicated by arrows 118A - 118C, respective predictive utility values 0.73, 0.51 and 0.18 shown in rankings table 125 have been determined, using CCA2, CCA1 and CCA3, for text attributes TA2, TAl and TA3 in the depicted embodiment. The example predictive utility rankings table 125 indicates that among the three text attributes TAl - TA3, the contents of TA2 are likely to be most useful in predicting values of Targ, while the contents of TA3 are likely to be least useful. 
In some embodiments, contents of the rankings table 125 may be provided via programmatic interfaces 180 to the client 185 on whose behalf the data set 110 was processed. The client 185 may use the results provided by statistics manager 130 as desired - e.g., either simply to gain greater insight into the data set 110, or to help design 
a predictive model for Targ1. In other embodiments, the contents of the rankings table 125 may be used to automatically select input variables to be used to train a predictive model (e.g., a regression model, a binary classification model, or a multi-class classification model, depending on the data type of Targ) within machine learning service 104. Results of such a predictive model may be provided programmatically to the client 185. Especially in scenarios in which the data set 110 includes large numbers of text attributes, the predictive utility rankings of the text variables may lead to decisions to discard some text attributes with low predictive utility from further consideration for predictive model inputs. For example, even in the trivial example shown in FIG. 1, the machine learning service 104 or a client 185 may decide that the benefit of using TA3 (or the corresponding categorical attribute CCA3) as an input variable of a predictive model is likely to be so low that TA3 (or attributes derived from TA3) can be excluded from the model's input variables. Eliminating such attributes may help, for example, to reduce the model training time or the resources required for training/executing the model.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0020]    The predictive utility measures for various text attributes may be presented to 
data scientists or other users of machine learning systems in various embodiments, and 
may help identify the set of attributes which should preferably be used as input variables for predictive models (e.g., regression models, binary classification models, or multi-class classification models). In some embodiments, models using attributes with high predictive utility may be generated automatically, e.g., at a machine learning service, after the data set is analyzed. In at least some embodiments, the analysis of predictive utility may be performed on a subset of observation records that are available (or become available over time, e.g., from a streaming data source). After the predictive utilities have been estimated or computed using the subset, a model may be trained using a training data set which includes at least some observation records which were not themselves analyzed for predictive utility determination. That is, in such embodiments, information 
about the relative usefulness of various text attributes may be determined using a sample of observation records, and then that information may help in the training of models using at least some un-sampled observation records. In other embodiments, the same set of observation records may be used to obtain the predictive utility measures and to train a predictive model.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A one or more computing devices
	(2) A training
	(3) A machine learning model

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0061] In at least some embodiments, a server that implements one or more of the techniques described above for obtaining predictive utility indicators (including for example statistics managers and other components of a machine learning service, or servers at which standalone tools used for analyzing data sets are implemented) may25 include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 10 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non- volatile and volatile memory modules) via an input/output (I/O) interface 9030.30 Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030. 
Atty. Dkt. No.: 6924-18101/P24103-USO2CON Page 29 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. 
[0062] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may5 be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In10 some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025]    After the normalized data set 120 is obtained, the respective correlation between each of the derived categorical attributes CCA1 - CCA3 and the target attribute Targ may be computed in the depicted embodiment. Either the correlation values themselves, or values derived at least in part from the correlation values, may then be provided to clients and/or stored as respective predictive utility measures for the corresponding text attributes. For example, as indicated by arrows 118A - 118C, respective predictive utility values 0.73, 0.51 and 0.18 shown in rankings table 125 have been determined, using CCA2, CCA1 and CCA3, for text attributes TA2, TAl and TA3 in the depicted embodiment. The example predictive utility rankings table 125 indicates that among the three text attributes TAl - TA3, the contents of TA2 are likely to be most useful in predicting values of Targ, while the contents of TA3 are likely to be least useful. 
In some embodiments, contents of the rankings table 125 may be provided via programmatic interfaces 180 to the client 185 on whose behalf the data set 110 was processed. The client 185 may use the results provided by statistics manager 130 as desired - e.g., either simply to gain greater insight into the data set 110, or to help design 
a predictive model for Targ1. In other embodiments, the contents of the rankings table 125 may be used to automatically select input variables to be used to train a predictive model (e.g., a regression model, a binary classification model, or a multi-class classification model, depending on the data type of Targ) within machine learning service 104. Results of such a predictive model may be provided programmatically to the client 185. Especially in scenarios in which the data set 110 includes large numbers of text attributes, the predictive utility rankings of the text variables may lead to decisions to discard some text attributes with low predictive utility from further consideration for predictive model inputs. For example, even in the trivial example shown in FIG. 1, the machine learning service 104 or a client 185 may decide that the benefit of using TA3 (or the corresponding categorical attribute CCA3) as an input variable of a predictive model is likely to be so low that TA3 (or attributes derived from TA3) can be excluded from the model's input variables. Eliminating such attributes may help, for example, to reduce the model training time or the resources required for training/executing the model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0020]    The predictive utility measures for various text attributes may be presented to 
data scientists or other users of machine learning systems in various embodiments, and 
may help identify the set of attributes which should preferably be used as input variables for predictive models (e.g., regression models, binary classification models, or multi-class classification models). In some embodiments, models using attributes with high predictive utility may be generated automatically, e.g., at a machine learning service, after the data set is analyzed. In at least some embodiments, the analysis of predictive utility may be performed on a subset of observation records that are available (or become available over time, e.g., from a streaming data source). After the predictive utilities have been estimated or computed using the subset, a model may be trained using a training data set which includes at least some observation records which were not themselves analyzed for predictive utility determination. That is, in such embodiments, information 
about the relative usefulness of various text attributes may be determined using a sample of observation records, and then that information may help in the training of models using at least some un-sampled observation records. In other embodiments, the same set of observation records may be used to obtain the predictive utility measures and to train a predictive model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 28 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 29
	Claim 29 recites:

29. The system as recited in claim 28, wherein the first additional attribute is a categorical attribute, and wherein the second attribute is a text attribute.

	Applicant’s Claim 29 merely teaches a categorical attribute and a text attribute. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 29 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 30
	Claim 30 recites:

30. The system as recited in claim 28, wherein the statistical relationship comprises a correlation.

	Applicant’s Claim 30 merely teaches a correlation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 30 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 31
	Claim 31 recites:

31. The system as recited in claim 28, wherein the second attribute is a text attribute, wherein a value of the first additional attribute for the particular record indicates a number of text tokens of a token list which are present in the second attribute, and wherein the one or more computing devices include further instructions that upon execution on or across one or more processors further cause the one or more computing devices to:

generate the token list from the first data set based at least in part on occurrence counts of one or more text tokens in the first data set.

	Applicant’s Claim 31 merely teaches a text attribute, a number of text tokens, and a token list. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 31 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 32
	Claim 32 recites:

32. The system as recited in claim 28, wherein the one or more computing devices include further instructions that upon execution on or across one or more processors further cause the one or more computing devices to:

obtain, using the first additional attribute, an indication of a predictive utility of the second attribute, wherein the second attribute is included in the training data set based at least in part on the indication of the predictive utility.

	Applicant’s Claim 32 merely teaches an indication of a predictive utility, a second attribute, and a training data set. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 32 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 33
	Claim 33 recites:

33. The system as recited in claim 28, wherein the one or more computing devices include further instructions that upon execution on or across one or more processors further cause the one or more computing devices to:

cause to be presented, via a programmatic interface, respective predictive utility scores obtained for a plurality of attributes of the records of the first data set with respect to the prediction target attribute, wherein at least one predictive utility score is obtained using the first additional attribute.

	Applicant’s Claim 33 merely teaches predictive utility scores. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 33 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Claim 34
	Claim 34 recites:

34. The system as recited in claim 28, wherein the one or more computing devices include further instructions that upon execution on or across one or more processors further cause the one or more computing devices to:

cause to be presented, via a programmatic interface, an indication of one or more text tokens of the second attribute which satisfy a correlation criterion with respect to the prediction target attribute.

	Applicant’s Claim 34 merely teaches an indication of one or more text tokens. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 34 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 35
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to…” Therefore, it is a “computer-accessible storage media”, which is NOT a statutory category of invention because it is not a “computer readable medium”. For this reason, it is not a proper “product of manufacture”. Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 35 that recite abstract ideas?

	YES. The following limitations in Claim 35 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

generate at least a first additional attribute for individual ones of a plurality of records of a first data set, wherein the first additional attribute is based at least in part on a first statistical relationship between a second attribute and a prediction target attribute;

train a machine learning model, wherein at least a portion of a training data set of the machine learning model is identified using the first additional attribute; and

obtain one or more predictions for the prediction target attribute using the machine learning model.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A one or more computing devices
	(2) A training
	(3) A machine learning model

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0061] In at least some embodiments, a server that implements one or more of the techniques described above for obtaining predictive utility indicators (including for example statistics managers and other components of a machine learning service, or servers at which standalone tools used for analyzing data sets are implemented) may25 include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 10 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non- volatile and volatile memory modules) via an input/output (I/O) interface 9030.30 Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030. 
Atty. Dkt. No.: 6924-18101/P24103-USO2CON Page 29 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. 
[0062] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may5 be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In10 some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025]    After the normalized data set 120 is obtained, the respective correlation between each of the derived categorical attributes CCA1 - CCA3 and the target attribute Targ may be computed in the depicted embodiment. Either the correlation values themselves, or values derived at least in part from the correlation values, may then be provided to clients and/or stored as respective predictive utility measures for the corresponding text attributes. For example, as indicated by arrows 118A - 118C, respective predictive utility values 0.73, 0.51 and 0.18 shown in rankings table 125 have been determined, using CCA2, CCA1 and CCA3, for text attributes TA2, TAl and TA3 in the depicted embodiment. The example predictive utility rankings table 125 indicates that among the three text attributes TAl - TA3, the contents of TA2 are likely to be most useful in predicting values of Targ, while the contents of TA3 are likely to be least useful. 
In some embodiments, contents of the rankings table 125 may be provided via programmatic interfaces 180 to the client 185 on whose behalf the data set 110 was processed. The client 185 may use the results provided by statistics manager 130 as desired - e.g., either simply to gain greater insight into the data set 110, or to help design 
a predictive model for Targ1. In other embodiments, the contents of the rankings table 125 may be used to automatically select input variables to be used to train a predictive model (e.g., a regression model, a binary classification model, or a multi-class classification model, depending on the data type of Targ) within machine learning service 104. Results of such a predictive model may be provided programmatically to the client 185. Especially in scenarios in which the data set 110 includes large numbers of text attributes, the predictive utility rankings of the text variables may lead to decisions to discard some text attributes with low predictive utility from further consideration for predictive model inputs. For example, even in the trivial example shown in FIG. 1, the machine learning service 104 or a client 185 may decide that the benefit of using TA3 (or the corresponding categorical attribute CCA3) as an input variable of a predictive model is likely to be so low that TA3 (or attributes derived from TA3) can be excluded from the model's input variables. Eliminating such attributes may help, for example, to reduce the model training time or the resources required for training/executing the model.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0020]    The predictive utility measures for various text attributes may be presented to 
data scientists or other users of machine learning systems in various embodiments, and 
may help identify the set of attributes which should preferably be used as input variables for predictive models (e.g., regression models, binary classification models, or multi-class classification models). In some embodiments, models using attributes with high predictive utility may be generated automatically, e.g., at a machine learning service, after the data set is analyzed. In at least some embodiments, the analysis of predictive utility may be performed on a subset of observation records that are available (or become available over time, e.g., from a streaming data source). After the predictive utilities have been estimated or computed using the subset, a model may be trained using a training data set which includes at least some observation records which were not themselves analyzed for predictive utility determination. That is, in such embodiments, information 
about the relative usefulness of various text attributes may be determined using a sample of observation records, and then that information may help in the training of models using at least some un-sampled observation records. In other embodiments, the same set of observation records may be used to obtain the predictive utility measures and to train a predictive model.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A one or more computing devices
	(2) A training
	(3) A machine learning model

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0061] In at least some embodiments, a server that implements one or more of the techniques described above for obtaining predictive utility indicators (including for example statistics managers and other components of a machine learning service, or servers at which standalone tools used for analyzing data sets are implemented) may25 include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 10 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non- volatile and volatile memory modules) via an input/output (I/O) interface 9030.30 Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030. 
Atty. Dkt. No.: 6924-18101/P24103-USO2CON Page 29 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. 
[0062] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may5 be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In10 some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025]    After the normalized data set 120 is obtained, the respective correlation between each of the derived categorical attributes CCA1 - CCA3 and the target attribute Targ may be computed in the depicted embodiment. Either the correlation values themselves, or values derived at least in part from the correlation values, may then be provided to clients and/or stored as respective predictive utility measures for the corresponding text attributes. For example, as indicated by arrows 118A - 118C, respective predictive utility values 0.73, 0.51 and 0.18 shown in rankings table 125 have been determined, using CCA2, CCA1 and CCA3, for text attributes TA2, TAl and TA3 in the depicted embodiment. The example predictive utility rankings table 125 indicates that among the three text attributes TAl - TA3, the contents of TA2 are likely to be most useful in predicting values of Targ, while the contents of TA3 are likely to be least useful. 
In some embodiments, contents of the rankings table 125 may be provided via programmatic interfaces 180 to the client 185 on whose behalf the data set 110 was processed. The client 185 may use the results provided by statistics manager 130 as desired - e.g., either simply to gain greater insight into the data set 110, or to help design 
a predictive model for Targ1. In other embodiments, the contents of the rankings table 125 may be used to automatically select input variables to be used to train a predictive model (e.g., a regression model, a binary classification model, or a multi-class classification model, depending on the data type of Targ) within machine learning service 104. Results of such a predictive model may be provided programmatically to the client 185. Especially in scenarios in which the data set 110 includes large numbers of text attributes, the predictive utility rankings of the text variables may lead to decisions to discard some text attributes with low predictive utility from further consideration for predictive model inputs. For example, even in the trivial example shown in FIG. 1, the machine learning service 104 or a client 185 may decide that the benefit of using TA3 (or the corresponding categorical attribute CCA3) as an input variable of a predictive model is likely to be so low that TA3 (or attributes derived from TA3) can be excluded from the model's input variables. Eliminating such attributes may help, for example, to reduce the model training time or the resources required for training/executing the model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0020]    The predictive utility measures for various text attributes may be presented to 
data scientists or other users of machine learning systems in various embodiments, and 
may help identify the set of attributes which should preferably be used as input variables for predictive models (e.g., regression models, binary classification models, or multi-class classification models). In some embodiments, models using attributes with high predictive utility may be generated automatically, e.g., at a machine learning service, after the data set is analyzed. In at least some embodiments, the analysis of predictive utility may be performed on a subset of observation records that are available (or become available over time, e.g., from a streaming data source). After the predictive utilities have been estimated or computed using the subset, a model may be trained using a training data set which includes at least some observation records which were not themselves analyzed for predictive utility determination. That is, in such embodiments, information 
about the relative usefulness of various text attributes may be determined using a sample of observation records, and then that information may help in the training of models using at least some un-sampled observation records. In other embodiments, the same set of observation records may be used to obtain the predictive utility measures and to train a predictive model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 35 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 36
	Claim 36 recites:

36. The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the first additional attribute is a categorical attribute, and wherein the second attribute is a text attribute.

	Applicant’s Claim 36 merely teaches a categorical attribute and a text attribute. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 36 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 37
	Claim 37 recites:

37. The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the statistical relationship comprises a correlation.

	Applicant’s Claim 37 merely teaches a correlation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 37 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 38
	Claim 38 recites:

8. (Previously presented) The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the second attribute is a text attribute, wherein a value of the first additional attribute for the particular record indicates a number of text tokens of a token list which are present in the second attribute, and wherein the one or more non-transitory computer-accessible storage media store further program instructions that when executed on or across one or more processors cause one or more computer systems to:

generate the token list from the first data set based at least in part on occurrence counts of one or more text tokens in the first data set.


	Applicant’s Claim 38 merely teaches a text attribute, a number of text tokens, and a token list. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 38 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 39
	Claim 39 recites:

39. The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the one or more non-transitory computer- accessible storage media store further program instructions that when executed on or across one or more processors cause one or more computer systems to: obtain, using the first additional attribute, an indication of a predictive utility of the second attribute, wherein the second attribute is included in the training data set based at least in part on the indication of the predictive utility.

	Applicant’s Claim 39 merely teaches an indication of a predictive utility, a second attribute, and a training data set. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 39 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 40
	Claim 40 recites:

40. The one or more non-transitory computer-accessible storage media as recited in claim 35, wherein the one or more non-transitory computer- accessible storage media store further program instructions that when executed on or across one or more processors cause one or more computer systems to: cause to be presented, via a programmatic interface, respective predictive utility scores obtained for a plurality of attributes of the records of the first data set with respect to the prediction target attribute, wherein at least one predictive utility score is obtained using the first additional attribute.

	Applicant’s Claim 40 merely teaches predictive utility scores. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 40 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.







Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
27 JUL 2022